Dismissed and Memorandum Majority and Dissenting Opinions filed August
30, 2019.




                                       In the

                    Fourteenth Court of Appeals

                               NO. 14-18-00270-CV

                             DON WADE, Appellant
                                         v.

          HOUSEHOLD FINANCE CORPORATION III, Appellee

                   On Appeal from the County Court at Law
                          Caldwell County, Texas
                        Trial Court Cause No. 6311

                   MEMORANDUM DISSENTING OPINION

      This is an eviction case; it arises out of a forcible-detainer proceeding in the
justice court. See Tex. Prop. Code Ann. §§ 24.002, .004. After losing in the justice
court, Don Wade appealed to the county court at law. See Tex. R. Civ. P. 506.3. The
county court at law rendered a summary judgment in favor of Household Finance
Corporation III.

      The justice court has jurisdiction to determine who has a superior right of
possession in eviction suits. Tex. Prop. Code Ann. §§ 24.001, .004. The district court
has jurisdiction to determine questions of title. Tex. Const. art. V, § 8; Tex. Gov’t
Code Ann. § 26.043. We must review the judgment before us, and any question of
title cannot be determined in an eviction suit. See Tex. R. Civ. P. 510.3(e).

       Rather than dismiss the appeal, I would decide the merits of Wade’s appeal to
the extent that (1) it relates to a determination of superior right of possession and
(2) it raises a legitimate issue regarding the authority of the judge of the county court
at law to act.

       I respectfully dissent from the dismissal of the appeal for want of prosecution.




                                         /s/       Charles A. Spain
                                                   Justice


Panel consists of Justices Wise, Zimmerer, and Spain. (Spain, J., dissenting.)




                                               2